Per Curiam.
As the Court of Quarter Sessions has no powers but what it gets from the statute,' the object ought to be specifically stated in the petition which, is the basis of the subsequent proceedings, and it should appear to be dearly within the purview. Its powers in regard to public roads, are to lay out, to vacate, and to alter or change an established route by laying out and vacating in whole or in part. As the question of width is determinable by the court, there seems to be no authority for a view merely to widen. That object appears to be unattainable by any other process than vacating and laying out anew; and perhaps the subject requires legislation. But certainly no authority is given for a view to ascertain boundaries and throw the road back on its original bed. The prayer, in this case, for a review to “ widen, straighten, and fix the limits” of a road which had been laid out and used for more than a century, was one which the court had no warrant to grant; and the basis being unsolid, the superstructure cannot stand.
Proceedings quashed.